Citation Nr: 0707866	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  03-08 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This claim was previously remanded by the Board in December 
2004 for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case came before the Board and was remanded in December 
2004.  The Board ordered the AMC to request that the veteran 
submit a more detailed explanation of when his stressors took 
place.  Following a response, the AMC was to request a search 
of the ship's log of the U.S.S. Oklahoma City (CLG-5) from 
USASCURR (now called the U.S. Army and Joint Services Records 
Research Center (JSRRC)), the Naval Historical Center, or any 
other appropriate federal archive for the purpose of 
verifying the veteran's alleged stressors.  If the veteran's 
stressors were verified, he was to be scheduled for a VA 
examination.

The Board notes that the veteran did not respond to the AMC's 
request for further detailed information regarding his 
alleged stressors.  The AMC contacted JSRRC with the 
information obtained from the veteran's April 2003 PTSD 
questionnaire.  In a response dated in April 2006, JSRRC 
replied that the 1971 command history of the U.S.S. Oklahoma 
City was maintained at the Naval Historical Center and not 
reviewed.  The October 1971 deck logs for the U.S.S. Oklahoma 
City were reviewed.  The logs indicated that the ship was 
located in Japan and sailed to Okinawa during October 1st 
through 21st, 1971.  On October 26, 1971, the ship was 
located in Da Nang Harbor and provided Naval Gunfire Support 
on October 28, 1971.  The logs did not document the U.S.S. 
Oklahoma City being hit by enemy fire or the ammunition 
storage being filled with smoke in October 1971.  The JSRRC 
letter then stated: "Please write to the Naval Historical 
Center, Ships History Branch, for information regarding the 
locations, missions, operations and significant activities of 
the U.S.S. Oklahoma City during 1971."  There is no evidence 
of record that the AMC followed through with this clear 
directive from JSRRC.

Inexplicably, with no verified stressors, the AMC then 
scheduled the September 2006 VA examination to determine 
whether the veteran suffered from a psychiatric disability.  
As noted in the December 2004 Board remand directives, the 
examiner was to provide any diagnoses of psychiatric 
disorders, and if PTSD was diagnosed, to identify the 
specific stressor(s) that caused such condition.  The 
September 2006 VA examination report diagnosed the veteran 
with PTSD, but did not provide a statement about specific 
stressors.

The Board is obligated by law to ensure that the RO/AMC 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The AMC failed to ensure that these 
directives were complied with, thus, this claim must be 
remanded.

Since it is necessary to remand the claim to comply with the 
Board's prior remand directives, it must also be noted that 
during the veteran's 2006 VA examination he reported 
continuing treatment for PTSD at the VA facility in Saginaw.  
The last records in the file are dated in March 2002.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Requests for VA 
medical records must be made since the evidence is not 
currently complete.  


Accordingly, the case is REMANDED for the following action:

1.  The AMC must contact the Naval 
Historical Center for information 
regarding the locations, missions, 
operations and significant activities 
of the U.S.S. Oklahoma City during 
1971.  Specifically, (a) were there 
reports of the ammunition stowage 
spaces being overcome by smoke? (b) Was 
the U.S.S. Oklahoma City fired upon 
during 1971?

2.  Obtain the appellant's medical 
records from the VA medical facility in 
Saginaw for psychiatric treatment from 
March 2002 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  If and only if the veteran's 
stressors are verified, the AMC must 
obtain an addendum from the VA examiner 
who authored the September 2006 
examination report.  The examiner must 
address the following:

What specific stressor(s) was/were the 
basis of the diagnosis of PTSD?  The 
examiner should note that the prior 
report falsely indicates that the 
veteran was the recipient of the Combat 
Action Ribbon.  

4.  Then the AMC must readjudicate the 
claim for entitlement to service 
connection for PTSD.  If it remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2006).


